Title: From John Adams to William Lee, 10 April 1783
From: Adams, John
To: Lee, William


Sir,
Paris. 10th. April. 1783—

I know not to what extravagances Adulation may extend in regard to Dr: Franklin—nor do I much care, now the Independence of our Country, her Tom-Cod & Buckskins are so well secured. I expect soon to see a proposition to name the 18th. Century, the Franklinian Age, le Siecle Franklinnien, & am willing to leave the Question, whether it shall have this epithet or that of Fredericien, to the Dr: & the King: tho’, the latter will stand a poor Chance with a certain French Writer, who, within a few weeks, has said, that the Dr:, after a few ages, will be considered as a God, and I think the King has not eno: of the Cæsar in him to dispute with the Skies—
The title of “Founder of the American Empire,” which as you observe the Eng: Newspapers give him, does not, most certainly belong to him: and it is extremely fortunate for our Country that no one man has the least Color of a just pretension to that popular & bewitching Appellation— Gen: W. himself, who has undoubtedly acted his part, as well as any Citizen whatever, has no just pretensions to it— There has been such a Swarm, such a republic of Characters, in every State, acting material & essential parts in the great Drama, that it is very difficult to say who has done the most— For my own part I am not afraid nor ashamed to say, that I think Mr: S: Adams is the man, who has acted the longest & the most essential part, as well as the most dangerous & difficult, in this Revolution— and I say this, without fear of being contradicted by Posterity; because there are extant Writings of this Gent:, for a Succession of 40. years together, which will one day be collected, all tending to the great end we have seen, written with a Simplicity & Elegance, a majesty & energy, wh: will be read with admiration in future ages, & wd. have done honor to any that is past. He will have the honor too of a disinterestedness, equal to that of any Character in Athens or Rome, and, what will still add to his glory, he has done all under the constant pressure of Poverty & Distress. A Collection of his Writings wd. be one of the most usefull & important works, especially for our Country, wh: was ever was published—
I am on a delicate & invidious Subject; but historical Justice is as essential to the formation of virtuous Citizens, & consequently as indispensable for the prosperity States, as distributive Justice— But there is such a prostitution of all Justice, such a confusion of Right & wrong, virtue & vice, to accomplish the Apotheosis of Dr: F., as ought to excite the indignation of every honest man— There is such a partiallity to him too, among our own Countrymen, their Allies & their Enemies, arising fm. the imposing bubble of his Reputation, as embarasses Congress in their Deliberations, & forces even that august body into similar Partialities. Such a Reputation is as real a Tyranny as any that can be erected among men—
If you direct a letter to Mr: Dana, under cover to Messrs: Strathborne & Wolfe, Bankers at Petersburgh, it will go safe to his hands.—
The revokation of the Commission to make a Treaty of Commerce with G: B: without issuing another, a measure wh: originated in the common source of evil, has lost us, I fear forever, the critical moment for makg: the best possible Treaty: Yet I hope the Minister, who may be appinted, will be able to convince the English where their true Interest lies.—
I can give you no advice abt: carrying to America British Manufactures, as I know not whether they will be recd. or not—

I have no letter fm. yr: Brother, since the middle of last Fall—nor do I know that Mr: Livingston’s Resignation has been accepted—
I am Sir, / Yr: &c.—
